Citation Nr: 1308038	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disability, including as secondary to service-connected grade II spondylolisthesis, status post lumbar fusion with residual scars, intervertebral disc syndrome and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In May 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  The transcript of the hearing is associated with the claims file.  

In July 2010, the Board remanded the Veteran's claim for service connection for a cervical spine disability and an additional claim for service connection for right lower extremity radiculopathy to the Appeals Management Center (AMC) for additional development.  Subsequently, in a June 2011 rating decision, the RO granted service connection for right lower extremity radiculopathy.  As the June 2011 rating decision acted as a full grant of the Veteran's claim for service connection for right lower extremity radiculopathy, the issue of service connection for right lower extremity radiculopathy is not in appellate status and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In May 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In January 2013, the Board issued a letter, informing the Veteran that the Veterans Law Judge who presided at the May 2010 Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2012). 

In January 2013, the Veteran filed a response, indicating that that he wished to appear at a Board hearing, sitting at the RO, before a Veterans Law Judge, sitting in Washington, DC, performed by videoconferencing.   A videoconference hearing should be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule a Board videoconference hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


